Case 2:19-bk-20332-BB     Doc 6 Filed 09/03/19 Entered 09/03/19 13:48:01            Desc
                          Main Document     Page 1 of 10

 1   RON BENDER (SBN 143364)
     LINDSEY L. SMITH (SBN 265401)
 2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Blvd., Suite 1700
 3   Los Angeles, California 90067
     Telephone: (310) 229-1234
 4   Facsimile: (310) 229-1244
     Email: rb@lnbyb.com, lls@lnbyb.com
 5
     Proposed Attorneys for Chapter 11 Debtor
 6   and Debtor in Possession
 7

 8
                            UNITED STATES BANKRUPTCY COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10

11                                  LOS ANGELES DIVISION

12

13   In re                                      )   Case No. 2:19-bk-20332-BB
                                                )
14
     WEST COAST DISTRIBUTION, INC.,             )   Chapter 11
                                                )
15                                                  DECLARATION OF KHALID LEMLIH
                          Debtor.               )
                                                    IN SUPPORT OF DEBTOR’S FIRST
16                                              )
                                                    DAY MOTIONS
                                                )
17                                              )
                                                    Hearing:
                                                )
18                                                  Date: [To be set by Court]
                                                )
                                                    Time: [To be set by Court]
19                                              )
                                                    Place: Courtroom 1539
                                                )
                                                          255 East Temple Street
20                                              )
                                                          Los Angeles, California, 90012
                                                )
21                                              )
                                                )
22
                                                )
23                                              )
                                                )
24                                              )
                                                )
25                                              )
26                                              )
                                                )
27                                              )
                                                )
28



                                                    1
Case 2:19-bk-20332-BB       Doc 6 Filed 09/03/19 Entered 09/03/19 13:48:01             Desc
                            Main Document     Page 2 of 10

 1          I, Khalid Lemlih, hereby declare as follows:
 2          1.      I am over 18 years of age. I am the Vice President of Operations of West Coast
 3   Distribution, Inc. (the “Debtor”), the debtor and debtor in possession in the above-captioned
 4   bankruptcy case, and am therefore familiar with the business operations and financial books and

 5   records of the Debtor. I have personal knowledge of the facts set forth below and, if called to

 6   testify, I would and could competently testify thereto.

 7          2.      I have access to the Debtor’s books and records. I am familiar with the history,

 8   organization, operations and financial condition of the Debtor. The records and documents

 9   referred to in this Declaration constitute writings taken, made, or maintained in the regular or

10   ordinary course of the Debtor’s business at or near the time of act, condition or event to which

11   they relate by persons employed by the Debtor who had a business duty to the Debtor to

12   accurately and completely take, make, and maintain such records and documents.               The

13   statements set forth in this declaration are based upon my own personal knowledge and my

14   knowledge of the Debtor’s books and records.

15          3.      I submit this declaration in support of     the Debtor’s following “First Day”

16   motions (collectively, the “Motions”):

17                         MOTION FOR ENTRY OF AN ORDER AUTHORIZING THE
18                          DEBTOR TO IMPLEMENT AND MAINTAIN CASH MANAGEMENT
19                          SYSTEM (the “Cash Management Motion”);
20                         MOTION FOR ENTRY OF AN ORDER AUTHORIZING DEBTOR TO

21                          PROVIDE ADEQUATE ASSURANCE OF FUTURE PAYMENT TO

22                          UTILITY COMPANIES PURSUANT TO 11 U.S.C. § 366; and

23                         MOTION AND MOTION FOR AUTHORITY TO (1) PAY PRE-

24                          PETITION PRIORITY WAGES; AND (2) HONOR PAID TIME OFF

25                          OBLIGATIONS.

26          4.       All capitalized terms not defined herein shall have the same meanings afforded to

27   them as in the Motions.

28



                                                      2
Case 2:19-bk-20332-BB          Doc 6 Filed 09/03/19 Entered 09/03/19 13:48:01          Desc
                               Main Document     Page 3 of 10

 1          5.      On August 30, 2019 (the “Petition Date”), the Debtor filed a voluntary petition
 2   under chapter 11 of the Bankruptcy Code. The Debtor continues to operate its business, manage

 3   its financial affairs and operate its bankruptcy estate as a debtor in possession pursuant to

 4   Sections 1107 and 1108.

 5          6.      Since 2005, the Debtor has been providing premier technology driven supply

 6   chain management, logistics warehousing, fulfillment and 3PL distributions services to clients in

 7   the apparel, retail, and lifestyle industries.   The Debtor has worked with a wide range of

 8   established and rapidly growing brands. On behalf of those brands, the Debtor ships the brands’

 9   inventory daily to retailers, such as Walmart, Target, JCPenney, Kohl’s, Neiman Marcus,

10   Macy’s, Bloomingdale’s, and Saks Fifth Avenue.

11          7.      The Debtor’s operates out of three leased warehouses located at (1) 2760

12   Fruitland Avenue, Vernon, California 90058 (120,000 sf); (2) 2602 E. 37th Street Vernon, CA

13   90059 (171,000 sf); and (3) 12828 Carmenita Road, Santa Fe Springs, CA 90670 (268,000 sf).
14   The three warehouses are located within 10 miles of one another, which allows the Debtor to
15   reallocate employees to the particular warehouse that needs the labor at a moment’s notice.
16   The ability to staff each warehouse based upon the need on a particular day allows the Debtor
17   to be extremely efficient and competitive within its industry.
18          8.      The Debtor enters into agreements with its customers based upon each
19   customer’s needs. The services available to each customer include, but are not limited to,
20   storing of inventory, fulfillment (shipping to various retailers as needed), and processing

21   returns from retailers.

22          9.      The Debtor uses information technology in connection with its warehouse

23   management system to streamline the process of automating, integrating, and tracking all

24   activities performed within its facilities. The performed activities include services, such as

25   receiving, put away, picking & packing, and shipping. The utilization of the system brings

26   great efficiency and accuracy, which translates into better services and cost savings for the

27   Debtor’s clients.

28



                                                      3
Case 2:19-bk-20332-BB       Doc 6 Filed 09/03/19 Entered 09/03/19 13:48:01              Desc
                            Main Document     Page 4 of 10

 1          10.     Each year through the Debtor’s product fulfillment center and finishing
 2   facilities, the Debtor handles over 90 million garment units and 45 million flat folds for major
 3   brands, totaling over $1 billion worth of merchandise annually.
 4          11.     The benefits of the Debtor’s information technology in warehousing for its
 5   customers include: having visibility into inventory, orders, customized reports, invoices, and
 6   other data; having access to real-time information throughout each phase of the logistics
 7   process; enjoying reduced costs, stemming from optimized efficiencies; and having an overall
 8   competitive advantage in the marketplace due to an optimized supply chain. In other words, the
 9   Debtor’s warehouse management system is helping the Debtor’s customers control inventory,
10   view and manage all warehousing processes in real time, and reduce their overall logistics
11   expenses, as they improve their own efficiency through the visibility that the Debtor provides.
12          12.     In 2015, the Debtor decided to expand its operations and customer base.
13   However, in doing so it grew too rapidly and the result was that although the Debtor’s quantity
14   increased, its quality in services rapidly declined. Originally, the Debtor believed that in
15   expanding its business, even if it affected the Debtor’s quality of services, the expansion would
16   pay off in the long run. However, this strategy proved to fail when the Debtor’s customers started
17   to suffer and the Debtor accumulated large debts and started to run out of cash to finance the
18   growth. Employees were overworked and started to quit, customer service quality declined, and
19   warehouse space operated at close to 200% of the maximum capacity, which affected cost of
20   goods sold. Furthermore, shipping errors started to accumulate, which resulted in chargebacks
21   from customers that the Debtor had to absorb.
22          13.     During this time, the Debtor acquired many new customers. As a result, the
23   Debtor needed to increase its footprint by several hundred thousand square feet. In order to
24   accomplish this task, the Debtor had to re-invest its profits and borrow funds in order to finance
25   its growth plan. The Debtor financed some of the growth through a loan, extended terms with
26   vendors, as well as capital contribution from its principals.
27

28



                                                       4
Case 2:19-bk-20332-BB       Doc 6 Filed 09/03/19 Entered 09/03/19 13:48:01                Desc
                            Main Document     Page 5 of 10

 1          14.     In late 2017, the Debtor lost some of its new customers. This loss coupled with
 2   the debts incurred as a result of the Debtor’s attempted expansion left the Debtor in a situation
 3   where the Debtor no longer had the new customer income to service its increased debt.
 4   Ultimately, the Debtor came to the realization that its attempted growth plan was unsuccessful in
 5   terms of the projected revenue that had motivated the growth plan in the first place.
 6          15.     In 2018, the Debtor decided to consolidate some of its facilities by closing one of
 7   its facilities located in Pico Rivera, which helped to stabilize the Debtor’s business and cash
 8   flow. However, the Debtor remained behind on its payments, including on payments owed to its
 9   staffing agencies that supply the majority of the Debtor’s labor force.
10          16.     On May 13, 2019, one of the Debtor’s staffing agencies, Workforce Enterprises
11   WFE, Inc. (“Workforce”), obtained a judgment against the Debtor in the amount of
12   $4,255,370.44 (the “Judgment”). Thereafter, during the avoidable preference period on July 18,
13   2019, Workforce recorded an abstract of Judgment with the Los Angeles Recorder’s Office.
14   Based upon the results of a UCC Search dated August 26, 2019 obtained by the Debtor,
15   Workforce has not recorded a notice of lien as a result of the Judgment with the California
16   Secretary of State. Between the Judgment and the Debtor’s other debt, the Debtor did not have
17   the ability to satisfy its debt or to stop legal pursuit of its creditors, a number of whom have
18   commenced litigation. While the Debtor believes that it is has a viable business that will succeed
19   long into the future, the Debtor has no financial ability to pay off its extensive current debt. The
20   Debtor made extensive efforts to try to settle the large debt owing to Workforce but no such

21   settlement was possible.

22          17.     Without a restructuring or significant reduction in the amount of the Debtor’s

23   current debt, the Debtor would be forced to shut down and liquidate its business, which the

24   Debtor believes would result in no distribution to the Debtor’s general unsecured creditors, cause

25   the loss of hundreds of jobs of the Debtor’s employees, and cause a massive disruption to the

26   Debtor’s many customers. In order to protect its assets and operations, maintain and enhance the

27

28



                                                      5
Case 2:19-bk-20332-BB       Doc 6 Filed 09/03/19 Entered 09/03/19 13:48:01             Desc
                            Main Document     Page 6 of 10

 1   going concern value of the Debtor’s business, and avoid a shut down and liquidation of the
 2   Debtor’s business, the Debtor filed its bankruptcy case.
 3          18.     Prior to the Petition Date, the Debtor maintained two bank accounts at East West
 4   Bank. Pursuant to the Cash Management Motion, the Debtor seeks to maintain and keep open
 5   one of the Debtor’s pre-petition checking accounts maintained at East West Bank. Specifically,
 6   the Debtor seeks to maintain and keep open the Debtor’s checking account at East West Bank
 7   ending in 1581 (the “Maintained Bank Account”) following the Petition Date. The Debtor will
 8   close the Debtor’s other pre-petition bank account at East West Bank in accordance with the

 9   Guidelines of the Office of the United States Trustee.

10          19.     The Maintained Bank Account currently receives automatic deposits from almost

11   all of the Debtor’s customers. Currently, the Debtor uses the Maintained Bank Account to

12   receive automatic payments from customers and to make general operating disbursements.

13   However, pursuant to the Motion, the Debtor is seeking only to maintain and keep open the

14   Maintained Bank Account for the purpose of receiving automatic payments from its customers,

15   and not to make disbursements from such account. All of the funds deposited into the Maintained

16   Bank Account will be transferred, in their entirety, to the Debtor’s debtor-in-possession bank

17   accounts, from which the Debtor will make any necessary disbursements.

18          20.     The Maintained Bank Account (and the automatic transfers set up to allow the

19   Debtor’s customers to make payments directly into the Maintained Bank Account) have been

20   utilized by the Debtor for the collection of customer payments for some time and provide a very

21   efficient and secure means of collecting and managing payments from many of the Debtor’s

22   customers.

23          21.     I believe that the Debtor’s transition into chapter 11 will be significantly less

24   disruptive if the Debtor is permitted to keep open the Maintained Bank Account for the sole

25   purpose of accepting customer payments. The Debtor will still open new debtor-in-possession

26   accounts and sweep all of the funds from the Maintained Bank Account into the new debtor-in-

27   possession accounts prior to making any disbursements.

28



                                                     6
Case 2:19-bk-20332-BB       Doc 6 Filed 09/03/19 Entered 09/03/19 13:48:01                Desc
                            Main Document     Page 7 of 10

 1          22.     Through the Maintained Bank Account, the Debtor receives significant payments
 2   via automatic transfers from customers. If the Debtor is not permitted to keep open the
 3   Maintained Bank Account and accept customer payments through such account, almost all of the
 4   of the Debtor’s customers will have to redirect their automatic payments to new bank accounts,
 5   which would not only cause inconvenience to valuable customers but also result in significant
 6   disruptions and delays in the Debtor’s ability to collect payments (in substantial amounts) from
 7   its customers. I believe that these disruptions and delays, in turn, will hamper the Debtor’s cash
 8   flow and ability to pay critical operating expenses in the ordinary course of business. In short, if
 9   the Debtor is forced to close the Maintained Bank Account, I believe that there will be
10   significant disruptions to the Debtor’s operations.
11          23.     I submit that the relief requested in the Cash Management Motion, if granted,
12   will: (i) ensure the uninterrupted receipt of payments from the Debtor’s numerous customers, (ii)
13   minimize the disruption which would result from being forced to assist customers in redirecting
14   their payments, (iii) allow for the fluid continuance of the Debtor’s business transactions,
15   including the payment of critical operating expenses, and (iv) assist in the Debtor’s smooth
16   transition into Chapter 11.
17          I declare under penalty of perjury that the foregoing is true and correct.
18

19

20

21

22

23

24

25

26

27

28



                                                      7
            Case 2:19-bk-20332-BB                   Doc 6 Filed 09/03/19 Entered 09/03/19 13:48:01                                    Desc
                                                    Main Document     Page 8 of 10



                                    PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 10250
Constellation Boulevard, Suite 1700, Los Angeles, CA 90017.

 A true and correct copy of the foregoing document entitled DECLARATION OF KHALID LEMLIH IN SUPPORT OF
 DEBTOR’S FIRST DAY MOTIONS will be served or was served (a) on the judge in chambers in the form and manner
 required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
September 3, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

       Ron Bender rb@lnbyb.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On September 3, 2019, I will serve the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on September 3, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

SERVED BY PERSONAL DELIVERY
The Hon. Sheri Bluebond
United States Bankruptcy Court
255 E. Temple Street, Suite 1534 / Courtroom 1539
Los Angeles, CA 90012

                                                               Service BY OVERNIGHT MAIL information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 September 3, 2019                     Lourdes Cruz                                             /s/ Lourdes Cruz
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
         Case 2:19-bk-20332-BB      Doc 6 Filed 09/03/19 Entered 09/03/19 13:48:01     Desc
                                    Main Document     Page 9 of 10
West Coast Distribution, Inc.          West Coast Distribution, Inc.    United States Trustee
File No. 8966                          2602 East 37th Street            915 Wilshire Blvd., Suite 1850
Debtor, OUST, 20 Largest,              Vernon, CA 90058                 Los Angeles, CA 90017
Secured
Service by Overnight Mail

All Covered                            C.M Supply CO.                   Card Member Services
Attn: Ilyne Rozwenc                    Attn: Mario Torres               PO Box 790408
Dept. 33163                            5936 Clara St.                   Saint Louis, MO 63179-0000
P.O. BOX 39000                         Bell Gardens, CA 90201
San Francisco, CA 94139-3163

Consolidated Staffing Solution,        CUSTOMIZED INC.                  Fairway Staffing Agency Inc.
Inc.                                   14826 Golden West Blvd.          Attn: Cindy Cardenas
Attn: Brandon / Marie                  Westminster, CA 92683            P.O. BOX 31001-2434
PO BOX 743451                                                           PASADENA, CA 91110-2434
Los Angeles, CA 90074

FINEMANWEST & CO, LLP                  nGroup Inc.                      Opportunity Staffing Inc.
801 South Figueroa Street Ste          Attn: Alex De La O               Attn: Mandy
1000                                   1184 Springmaid Ave. Ste 104     7625 Easter Avenue Ste D1
Los Angeles, CA 90017                  Fortmill, SC 29708               Bell Gardens, CA 90201


Pacific Express Pallets Recycle,       PAPE Material Handling, Inc.     Premium Financing Specialists
Inc.                                   P.O. BOX 5077                    Corp.
9501 Laurel Street                     Portland, OR 97208-5077          24722 NETWORK PLACE
Los Angeles, CA 90002                                                   Chicago, IL 60673-1247


Reliable Resources, INC.               Scalli Rasmussen                 Select Equipment
Attn: Daisy                            800 Wilshire Boulevard Ste 400   6911 8Th Street
5711 E. Beverly Blvd.                  Los Angeles, CA 90017            Buena Park, CA 90620
Los Angeles, CA 90022


Simplified Labor Staffing              Three Star Global Inc.           Western Area Security Services
Simplified Labor Staffing-Lynwood      P.O. BOX 601959                  Attn: Debra
PO BOX 31001-2427                      Charlotte, NC 28260              2919 W Burbank Blvd., Suite C
Pasadena, CA 91110-2427                                                 Burbank, CA 91505-2351


Workforce Solutions WFS LLC            Yale/Chase Equipment and         Wells Fargo Equipment Finance
Attn: Adriana / Anabel                 Services, Inc.                   PO Box 858178
P.O. Box 741383                        PO BOX 848905                    Minneapolis, MN 55485-8178
Atlanta, GA 30374-1383                 Los Angeles, CA 90084-8905


HYG Financial Services Inc.            Jilali Elbasri
P.O. BOX 14545                         10871 Hideaway Dr
Des Moines, IA 50306-3545              Cowan Heights, CA 92705
         Case 2:19-bk-20332-BB           Doc 6 Filed 09/03/19 Entered 09/03/19 13:48:01        Desc
                                         Main Document    Page 10 of 10
West Coast Distribution – 8966              American Reclamation, Inc.          JOHN R GASPARIAN
Utilities & Agents for Service of           4560 Doran Street                   Agent for Service: American
Process                                     Los Angeles, CA 90039-1006          Reclamation, Inc.
                                                                                4560 Doran Street
                                                                                Los Angeles, CA 90039

AT&T                                        AT&T                                CT Corporation
PO BOX 5025                                 PAYMENT CENTER                      Agent for Service: AT&T
CAROL STREAM, IL 60197-5025                 SACRAMENTO, CA 95887                818 West 7th Street, Suite 930
                                                                                Los Angeles, CA 90017


City Of Santa Fe Springs                    City of Santa Fe Springs            City of Vernon
P.O. BOX 2120                               11710 E. Telegraph Road             DEPT LA 23389
Santa Fe Springs, CA 90670-3658             Santa Fe Springs, CA 90670          PASADENA, CA 91185-3389



City of Vernon                              Edison                              CRISTINA E. LIMON
4305 S. Santa Fe Ave.                       P.O. BOX 300                        Agent for Service: Southern CA
Vernon, CA 90058                            ROSEMEAD, CA 91772-0001             Edison Co.
                                                                                2244 WALNUT GROVE AVENUE
                                                                                ROSEMEAD CA 91770

Granite Telecommunications                  Granite Telecommunications          Serv-Wel Disposal
Client ID #311                              Attn: John P. Prinner               901 S. Maple Ave.
P.O. BOX 983119                             100 Newport Avenue Extension        Montebello, CA 90640-5411
Boston, MA 02298-9119                       Quincy MA 02171


TelePacific Communications                  CSC Lawyers Inc / Agent for         THE GAS CO
PO BOX 509013                               Service: TelePacific Comm.          PO BOX C
San Diego, CA 92150-9013                    2710 Gateway Oaks Drive,            MONTEREY PARK, CA 91756
                                            Suite 150N
                                            Sacramento, CA 95833

CSC Lawyers Inc                             Verizon                             Verizon Wireless
Agent for Service: Southern CA Gas Co.      PO BOX 660108                       PO BOX 9622
2710 Gateway Oaks Drive,                    Dallas, TX 75266-0108               MISSION HILLS, CA 91346-9622
Suite 150N
Sacramento, CA 95833


CT Corporation                              Network Solutions, LLC              Legalinc Registered Agents, Inc.
Agent for Service: Verizon                  5335 Gate Parkway                   Agent for Service for Network
818 West 7th Street, Suite 930              Jacksonville, FL 32256              Solutions, LLC
Los Angeles, CA 90017                                                           10601 Clarence Drive, #250
                                                                                Frisco, Texas 75033

Time To Reply Limited                       Amazon Web Services, Inc.           CSC Lawyers Inc
Charis Cobham Way                           410 Terry Ave.                      Agent for Service for Amazon
East Horsely, Surrey,United                 North Seattle, WA 98109-5210        Web Services, Inc.
Kingdon Leatherhead KT24 5BH                                                    2710 Gateway Oaks Drive,
                                                                                Suite 150N
                                                                                Sacramento, CA 95833
Google Apps                                 CSC Lawyers Inc
1600 Amphitheatre Pkwy                      Agent for Service for Google Apps
Mountain View, CA 94043                     2710 Gateway Oaks Drive,
                                            Suite 150N
                                            Sacramento, CA 95833
